Citation Nr: 1145878	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  08-21 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a chronic disability manifested by abnormal blood chemistry and/or endocrine dysfunction, currently claimed as hirsutism.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to March 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision by the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim for service connection for a chronic disability manifested by abnormal blood chemistry and/or endocrine dysfunction, currently claimed as hirsutism.  

In February 2009, the Veteran, accompanied by her representative, appeared for a hearing before the undersigned Veterans Law Judge at the VA Central Office in Washington, D.C. (CO), in which she submitted evidence and oral testimony in support of her claim.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.

In March 2010, the case was remanded by the Board for additional evidentiary development, including providing the Veteran with a VA medical examination and obtaining a nexus opinion.  Following this development, the claim was readjudicated and the prior denial was confirmed in an April 2011 supplemental statement of the case.  The case was returned to the Board in May 2011 and the Veteran now continues her appeal.      


FINDINGS OF FACT

1.  The Veteran's hirsutism is not a manifestation of a chronic disease process nor is it a clinically disabling condition in and of itself.

2.  The Veteran does not currently have a chronic disability manifested by abnormal blood chemistry and/or endocrine dysfunction, and no such condition was clinically present during the pendency of the current claim. 

3.  To the extent that the Veteran's hirsutism is due to an underlying congenital condition, it was not aggravated (i.e., permanently worsened beyond its normal clinical progression) by active duty.  


CONCLUSION OF LAW

A chronic disability manifested by abnormal blood chemistry and/or endocrine dysfunction, currently claimed as hirsutism, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 1137, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306(a), (b) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 and VA's duty to assist

The Board notes at the outset that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the service connection claim on appeal, generally, the notice requirements of a service connection claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his/her possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Section 3.159(b), 38 C.F.R., was revised and the requirement that VA request that the claimant provide any evidence in his/her possession that pertains to the claim was removed from the regulation.

The service connection claim decided herein stems from the Veteran's application that was filed in February 2005.  VCAA notice letters addressing the applicability of the VCAA to the claim at issue and of VA's obligations to the Veteran in developing the claim were dispatched to the Veteran in May 2005 and May 2006 which, collectively, satisfied the above-described mandates.  Although complete notice of all these mandates did not precede the initial adjudication of the claim, the later notice was followed by a subsequent readjudication, most recently in a rating decision/supplemental statement of the case issued in May 2011, thereby curing the defective notice error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  In any case, as this appellate decision is denying the claim being sought on appeal, the issues of ratings and effective dates for VA compensation awards is rendered moot.  (Although the May 2006 letter mischaracterized the issue as whether new and material evidence was received to reopen the claim, the letter sufficiently discussed the requirements of the Dingess case regarding how VA assigns ratings and effective dates for awards of VA compensation.  This notice, when taken in the context of the prior letter of May 2005, adequately satisfies the notice requirements for the service connection claim at issue.  In any case, the Board had definitively clarified the matter on appeal as a service connection claim at the Veteran's February 2009 hearing.  This clarification and the subsequent evidentiary development conducted pursuant to the March 2010 remand renders the previous mischaracterization harmless as it results in no prejudice to the Veteran's claim.  Furthermore, neither the Veteran nor her representative has made any assertion that there has been any defect in the timing or content of the VCAA notification letters associated with this claim.)

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  In this regard, the Board observes that the Veteran's service treatment records have been obtained and associated with her claims file.  This includes her January 1980 enlistment examination report and accompanying medical history questionnaire, which were initially absent from the record but copies of which have since been obtained by VA and associated with the claims file in April 2010.  Additionally, relevant post-service medical records from private and VA caregivers, dated from 1993 - 2006 are also associated with the claims file.  Pursuant to her claim, the Veteran was also afforded a VA-authorized medical examination with a request for a nexus opinion in February 2011, which addressed all pertinent nexus theories of service connection regarding the issue on appeal.  The examination report and opinions include adequate discussion of the opining examiner's clinical observations and a rationale to support these findings and conclusions within the context of the Veteran's relevant clinical history as contained within the claims file.  While noting the implied argument of the Veteran's representative (see informal hearing presentation dated October 2011) that the February 2011 VA examination was inadequate merely because it was conducted by a registered nurse instead of a physician, the Board notes that there is nothing in the record to suggest that the opining registered nurse, whose credentials include a baccalaureate in nursing science, is a medical professional who is somehow unqualified or incompetent to present medical diagnoses or express an opinion regarding medical etiology.  The representative also contends that the examiner's citation to specifically identified medical treatises addressing idiopathic hirsutism as the rationale and basis of her nexus opinion is inadequate in itself.  In this regard, the Board finds the representative's argument to be without merit as it is evident that the VA examiner has referred to medically valid clinical studies as supportive authority for her opinions.  Notwithstanding the brevity of her rationale and the absence of lengthy discussion, this in itself does not render her opinion inadequate.  The Board thus finds that the AMC/RO's evidentiary development is in substantial compliance with the Board's prior remand instructions (see Dyment v. West, 13 Vet. App. 141, 146-47 (1999)) and that the medical examination and opinion obtained is deemed to be adequate for adjudication purposes for the matter at issue.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of her service connection claim decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and her procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual background and analysis

Service connection may be established for disability resulting from injury or disease incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In general, the veteran is presumed to have been sound upon entry to active service when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2011).  Service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board notes that the Veteran is not service connected for any medical disability at the present time.

As relevant, the Veteran's service treatment records show that on enlistment examination in January 1980, no abnormalities of her blood or endocrine system were noted, nor any condition of hirsutism.  She entered active duty in March 1980.  Thereafter, the record reflects that in 1982 and for the remainder of her service she received steroid treatment for hirsutism manifested by excessive hair growth on her face and chest.  Her hirsutism did not resolve despite these treatments.  Although her service treatment records show that the cause of her hirsutism was not definitively established by her treating physicians, a March 1983 treatment note shows that her hirsutism was of unknown etiology but that congenital adrenal hyperplasia was suspected.  Afterwards, a January 1984 treatment note shows the following assessment:

"(P)atient probably had mild block/deficiency in 21-OH enzyme, accounting for her hirsutism."  

Hirsutism manifested by increased facial hair was also noted on the Veteran's separation examination in February 1984. 

Private and VA treatment records dated 1993 - 2006 show that the Veteran's hirsutism continued post-service.  The steroid therapy that began in service to treat hirsutism continued for several years post-service, but at her February 2009 hearing, the Veteran testified that she discontinued the steroid therapy because it made her "grouchy" and she received no perceptible improvement in her hirsutism when she took steroids, and experienced no perceptible worsening of it when she ceased taking steroids.  

Private medical reports dated in November 2001 relating to treatment for the Veteran's hirsutism show the following physician's notation:

 "(The Veteran has a) (r)eported history of congenital adrenal hyperplasia expected to be partial 21 hydroxylase deficiency.  We do not have prior records that give a definitive diagnosis for congenital adrenal hyperplasia.  Today, we will check a 17 hydroxyprogesterone and DHEAs levels to attempt to look for a sign of this."

The report of the Veteran's DHEAs levels, as tested in November 2001, characterized the levels as being elevated and abnormal, but no commentary is shown regarding the significance of these finding as it may relate to her hirsutism.  Similarly, an April 1993 VA treatment note reflects that the etiology of her hirsutism was unknown, and the reports of her treatment for hirsutism in August 2003 - October 2003, while on referral to a VA endocrinologist at the Washington, D.C., VA Medical Center, provide no clarification as to the cause of her hirsutism (i.e., whether it was caused by a congenital condition or a chronic disease process) or whether or not it is a symptomatic manifestation of a chronic disabling process, or a disabling condition in its own right.  With regard to hirsutism, an October 2003 VA laboratory study shows that the Veteran's testosterone and cortisol levels were normal.

The Veteran filed her current claim for VA compensation for a disability manifested by abnormal blood chemistry, currently diagnosed as hirsutism, in February 2005.  

At the Veteran's February 2009 CO hearing, she reported that despite actively seeking treatment for her hirsutism, she was unable to recall being given any definitive explanation as to the cause of the condition by her care providers.

To resolve the questions raised by the record regarding the clinical status and etiology of her hirsutism, the Veteran was provided with a VA medical examination in February 2011.  The examiner noted in her report that she had access to the Veteran's claims file and reviewed her pertinent clinical history in conjunction with the February 2011 examination.  Therefore, the Board finds that the examiner's diagnoses and opinions are informed by this review and are thus possessed of a high level of credibility and probative weight.  (The claims file includes submissions from the Veteran of copies of various medical articles downloaded from the open-source internet reference data base, Wikipedia, which discuss hirsutism and adrenal gland abnormalities and diseases.  The Board has taken note of these articles, but states at this juncture that it finds them to be of almost no probative value towards supporting the merits of the Veteran's claim because they are not specific to the unique facts of her individual case and no qualified medical professional has cited to them as a supportive basis for objectively linking her hirsutism to service.  Furthermore, medical articles appearing on Wikipedia are not, at present, formally recognized by VA to possess official controlling authority for the veracity of any medical information and facts purported in such articles to be true.  The Board notes that Wikipedia is an open-source website where submissions may be made on any topic and are subject to ongoing subjective peer revision and editing without restriction by any party with access to the website throughout the world.  Further, there is presently no centralized authority governing content and objectively ensuring the factual correctness of any Wikipedia submissions.  As such, the credibility of any facts presented on Wikipedia is deemed to be highly questionable.)

As relevant, the February 2011 VA examiner determined that a laboratory study of the Veteran's blood and endocrine system was normal.  Although an adrenal adenoma was detected on CT scan in March 2009, a subsequent MRI conducted in August 2009 revealed no adrenal adenoma being present.  Following examination, the Veteran was diagnosed with mild hirsutism with no evidence of endocrine or metabolic abnormality as being the cause.  A full endocrine and metabolic evaluation revealed laboratory values that all fell within the normal range.  The examiner determined that no medical problems, work-related problems, adverse occupational effects, or adverse effects on her usual daily activities were objectively associated with, or attributed to the Veteran's hirsutism.  The examiner presented the following opinion in her examination report:

I completed a comprehensive laboratory evaluation in this patient.  All of the laboratory test results. . . were within normal limits.  Therefore, it is my opinion that:

1) the patient does not have "an abnormality of her blood chemistry" [endocrine/metabolic abnormality];
2) there is no evidence of a "chronic disabling disease process";
3) the mild observed hirsutism is not a manifestation of a chronic disease process nor do I consider it a disability in its own right;
4) the hirsutism of this patient is mild and a variation of normal (estimated to occur in 5 - 10% of all females) and not a result of any disease process;
5) the condition of hirsutism would not have been aggravated by [active military] service.      

The examiner cited as her rationale standard medical textbooks and a specific, selected published medical article dated in August 2000 from Endocrine Review regarding the medical condition of idiopathic hirsutism. 

The Board has considered the evidence discussed above.  Although it appears that the Veteran's hirsutism is a condition that first manifested itself during her period of active service and has remained present ever since, the clinical evidence indicates that this is a congenital condition that is not, in and of itself, a clinical disability; was not aggravated by active duty; and is not a manifestation of a chronic disease process.  Furthermore, the clinical evidence shows that there is no current abnormality of the Veteran's blood chemistry or objective evidence of a chronic endocrine or metabolic abnormality, much less one that is conclusively linked to active service.  As such, an essential element of a service connection claim (i.e., the clinical existence of a current chronic disability during the pendency of the claim) has not been met (see Hickson v. West, 12 Vet. App. 247, 253 (1999); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007)).  To the extent that the Veteran's hirsutism is a congenital condition, the applicable regulations do not make provision for payment of VA compensation for such conditions, especially in the absence of any objective demonstration of aggravation by service.  (See 38 C.F.R. §§ 3.303(c), 3.306(a), (b) (2011); Sabonis v. Brown, 6 Vet. App. 426 (1994).)  

Lastly, as the Veteran is not shown by the record to be a medical professional, she thus lacks the competence to diagnose her hirsutism as being representative of a chronic medical disability, much less present valid commentary or opinion objectively linking it to service, absent any formal clinical training and certification.  Her statements in this regard are thus entitled to no probative weight.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thusly, the claim for service connection for a chronic disability manifested by abnormal blood chemistry and/or endocrine dysfunction, currently claimed as hirsutism, is denied.  Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for a chronic disability manifested by abnormal blood chemistry and/or endocrine dysfunction, currently claimed as hirsutism, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


